 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDTechnical Tape Corporation,and W.Ralston and Co.,Inc.and'Milk Drivers and Dairy Employees Union Local No. 338,Westchester County and.Vicinity,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 22-CA-957. January 4, 1962DECISION AND ORDEROn October 26, 1961, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report together with a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modifications that provisions 2(a) and 2(b) read in accordwith footnotes 2 and 3 of said Recommended Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Newark, New Jersey, on September 28 and 29 and October 5,1961, on complaint of the General Counsel and answer by Technical Tape Corpora-tion, and W. Ralston and Co., Inc., herein called the Company or the Respondent.The sole issue litigated was whether the Respondent had violated Section8(a)(1)of the Act.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent consists of corporations organized under the laws of the Stateof New York and operates plants in New Rochelle and Beacon,New York,and OldBridge, New Jersey,where it is engaged in the manufacture,sale, and distribution ofindustrial adhesive tapes and related products.During the past year the Respondenthas caused,in the operation of its business, to be manufactured,sold, and distributed135 NLRB No. 2. TECHNICAL TAPE CORP., AND W. RALSTON & CO., INC.39'at said plants products valued at in excess of $500,000, of which products valued inexcess of$50,000,were shipped in interstate commerce directly from the States ofNew York and New Jersey to other States of the United States. I find that the Re-spondent is engaged in commerce within the meaning of Section 2(6) and(7) of thestatute and that it will effectuate the policies of the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDMilk Drivers and Dairy Employees Union Local No. 338, Westchester County andVicinity, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called the Union, is a labor organization within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Union started an organizational campaign among the employees of the Re-spondent's plant in Old Bridge, New Jersey, in late April or early May 1961. It fileda petition seeking an election and on June 28, 1961, a direction of election basedthereon was issued by the Regional Director.The election was held the followingmonth and the Union lost, with 7 votes in favor of the Union and 44 against.The complaint alleges that during the month of May, Alex Pacyna, the plantmanager, illegally interrogated the employees concerning their union activities andthreatened them with discrimination in their employment in retaliation.On behalf ofthe General Counsel five witnesses testified in support of the complaint, all employedduring the month of May and three still at work. Each of them quoted the plantmanager as having made illegal and coercive statements to them.The plant manager,in defense, denied from the witness stand the direct testimony of the employees. Ifthe testimony of the employee witnesses is to be believed, there is no question butthat the plant manager's statements constituted illegal interference and coercion inthe self-organizational rights of employees guaranteed by Section 7 of the statute.Thus the only question to be resolved on this record is one of credibility, whetherPacyna's denials outweigh the testimony of the employees.David Newbold worked for the Respondent as an operator for 3 years and wasreleased on May 19, 1961.He testified that on May 18 he asked the plant managerwhether it was true another employee had accused Newbold of coercing signaturesto union cards and that Pacyna replied, "No "He went on to say Pacyna addedif he finds the names of the guys that are signing the union card he is goingto have to let them go. . . ...Newbold said he would go to the Labor Board if thathappened and Pacyna then continued ". . . well, the hell with the Labor Board, hesaid, he will take care of them."Newbold continued to testify that the next dayPacyna asked him had he signed a union card.Newbold refused to reply, and, as histestimony continued, ". . . he [Pacyna] pulls a sheet of paper out of his pocket andsaid `I have a list of all the people that had signed a card.' I said to him, `Pat, thatis confidential material.You or no one else could obtain it.'He said, `well, I havea pretty good gestapo around here.' So I said-he said, `you guys on the list I willhave to let go.' I said, `well, if'-I said it to him again, `if I am let go for such areason, I will go to the Labor Board.'He said, `the hell with the Labor Board, theyare a bunch of idiots.'He asked me if I knew any other employees that had signedthe card. I told him again that it is my business and none of the Company's and Iwould rather drop this type of conversation, so we dropped it."Stanley Murasko, 3 or 4 years in the Company's employ and still at work, testifiedthat early in May the plant manager spoke to him on two occasions at his machine.He testified that the first time ". . . he [Pacyna] told me that he heard from someonethat I was passing out union cards in the plant, that he was surprised to hear this.Then he told me that I have a mind of my own, to do what I wish, `but I would liketo give you a friendly word of advice.Keep your nose clean and stay out of trouble.' "A few days later, still according to Murasko, Pacyna discussed with him what theUnion had to offer and then added: "He said that he would bet that if the Uniongot in,win, that they, the Company, would close the plant up and move out."Raymond Smigocki, 3 years an employee and still at work, testified that one day inMay he, together with other employees and friends, was working on a boat withthe plantmanager.He said Pacyna approached him and asked if he had signeda unioncard and that he replied he had but was not going to vote for the Union.Smigocki continued to testify that the next day at work the plant manager went tohim and said he knew the employee had signed a card but was going to vote againstthe Union, but that "after this keep your-nose clean."John Lohman, 13 years a helper at the plant and still working there, testified thatone day in May, as he was cleaning the office, the plant manager ". . . asked me if 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDI'signedthe union card and I said, `no.'He said, `John, keep your nose clean.'Hesaid, `you know what happened to youoncebefore."'Carl Sylvester, who was also laid off on May 19, 1961, said that Pacyna spoke ofthe Union with him on fouroccasionsduring the month of May. He said the firsttime the plant manager said the Union was organizing incorrectly, that it should doso secretly.A few days later, as Sylvester recalled, Pacyna said to him "the fellowsthat did sign for a union would be without a job if the Union didn't get in. If theydid get in, the plant would be shut down." Sylvester continued that a week or solater Pacyna asked him whether he had signed a union card, and that a few days-after that Pacyna again inquired and this time Sylvester said "yes."At this pointPacyna said, still according to Sylvester ". . . well, I better, as far as the Union goes,I better think some other way because the fellows that signed the card would be outof a job.They didn't want aunionin the plant."To assist in his cross-examination of each of these five employees counsel for theRespondent used their earlier affidavits given to Boardinvestigators.No seriousinconsistencies developed between the oral testimony and the writtenstatements.From the witness stand Murasko placed the two conversations he had with Pacyna3 days apart; in his affidavit they appearedas on successivedays.He also testifiedhe had signed a union card "early in May," whereas in the affidavit he said he had-done so "three weeks ago"-the affidavit dated June 26.On directexaminationSylvester recalled four separate conversations with Pacyna and told what he remem-bered having been said at each of them.On cross-examination he varied somewhatthe number of days that may have elapsed between conversations, and placed certainstatementsof the plantmanager intalks other than the ones as enumerated on direct.He did not claim, at any point, ability to recall the precise dates of any of the conver-sations; they occurred while he was at work in thenormalcourse of the plant man-ager's routine walks to check operations throughout the plant.The substance of theemployees' testimonywas in noway shakenon cross-examination.Two of the wit-nesses,Newbold and Sylvester, were shown to havecriminalrecords. I deem this factof minor significance here, in view of their demeanoras witnesses,the candid andstraightforward testimony they gave, its pattern consistency with the like testimonyof the three other witnesses who arestill inthe Respondent's employ, and the admis-sions contained in the testimony of theplantmanager himself.In contrast, Pacyna's testimony, viewed in its entirety, together with his demeanoron the stand, impressed me unfavorably.On direct examination he denied havingasked any employees whether they had signed union cards, having voiced any threatof discharge or to close the plant in consequence of union activities, or, indeed, ofever having discussed the Union with any of the employees.His denialswere preciseand pinpointed to the various statements attributed to him by the employeewitnesses.'Despite his repeated assertion he never "talked" about the Union with anyone, he didadmit having told Lohman: "I just said to him, somebody says he signed a card.That was it."He even added he reminded Lohman of a strike that had occurred in,1952 when "the operations were closed and every employee was discharged."Pacyna said he knew of the organizational activities when they started early inMay.The clear burden of his story, repeated again and again, was that individualemployees came to him, singly, simply to tell him that they had signed union cards.He mentioned five or six who did so, including some who testified here: he insistedall this was unsolicited, that not one of the employees told him why he brought suchinformation to the plant manager, and that he, Pacyna, made no inquiry at all.Pacyna also repeated several times in his direct testimony that whenever an employeecame to him with such information his rejoinder was that he did not care aboutthe subject, that they could do as they wished, and that he was not interested Indeed,he created the impression that the entire subject made him impatient with theworkmen.On cross-examination the plantmanager's denialsbegan to take on a differentcolor.Had he spoken to Murasko abouta unioncard?"I didn't have a conver-sation with him. I just asked Stanley, I said I heard from a certain panty here thatyou signed a union card, and Stanley said they are a goddam liar, nobody did."Acurious conversation started bya managerwho was impatient with and had no inter-est inthe'employees'unionactivities.Had he spoken to Lohman about the Union? "I did not." You never spoke toJohn Lohman about the union card9 "I spoke to John Lohman maybe two or three-mavbe-I heardhe signed a union card.I didn'tcare."Did he tell New-bold that he, Pacvna, had a list of employees? "I definitely did not. .. . I nevertold him I had the list. I told them I have a piece of paper, of the guys thatmight havesigned unioncards. . . .I saidImight have had a piece of paperand told them that there was nothing on the piece of paper." TECHNICAL TAPE CORP., AND W. RALSTON & CO., INC.41As the cross-examination proceeded: "You told employees that you had a list ofnames of employees who had signed cards because these employees had told youso?""That's correct.""Did you not pull a piece of paper out of your pocket?""I did not pull any paper out..I am sure of that. I did not. If I pulled anythingout, I pulled out a pay check." "Did you ever pull a piece of paper out of yourpocket and say to Raymond Smigocki, Emil Jaison, or John Dzep . . . `look,I know who signedunioncards?"' "I do not."-At,this point Pacyna was confronted with his earlier affidavit, which he admittedhaving signed and understood.Among other things his affidavit contains the fol-lowing statement:.toRaymond Smigocki, Emil Jaison, John Dzep, afterMay 19, 1961, I said, taking a piece of paper out of my pocket, `look, I know whosigned cards' "Pacyna was then asked had he ever told -employees he thought he knew who hadsigned cards.His answer was clear- "I did not:"Again, in contradiction, his affi-davit contains the following statement: "I 'told my foreman and John Dzep duringthe course of a general conversation that-I thought I knew who signed the cards forthe Union."--Whenever Pacyna's testimony conflicts with that of the employee witnesses I creditthe employees.His story that a number of-individual employees approached himmerely to- advise him they had signed union cards with nothing more I find highly'implausible.Pacyna's testimony is not only vague and evasive at many points, butalso contains the most patent inconsistencies. It is impossible to reconcile his re'peatedassertionsthat he kept telling the employees he was not interested in theirunionactivities with his admitted conduct of flashing a purported list of those whohad signed in their faces.He kept saying he never talked about the Union with anyemployees, and yet admitted that a number -of times he himself- raised thesubjeot-by telling them he knew they had signed cards.-Pacyna's final position respecting the "paper" he waved at the employees was thatnothing was written on it at all, but that the employees did not know thisHe cameforth with no explanation of why he went around impressing the employees withhis knowledge as to the identity of the prounion workmen.This fact, coupled withthe means that were required finally to extract the truth from him as to what he didsay and do convinces me that his purpose necessarily was to intimidate in one wayor anotherIn these circumstances the testimony of the employees that he-said-hewould fire the culprits gains persuasion.,On -the basis of the credited testimony of the employee witnesses, I find that bythe following statements of Plant Manager Pacyna the Respondent violated Section8(a) (1) of the statute: (1) interrogation of employees as to whether they had signedunion cards; 1 (2) statements to employees that those who signed the union cardswould be released; and (3) statements to employees that the plant would be closedif the Union prevailed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereofUpon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Technical Tape Corporation, and W. Ralston and Co, Inc., is an employerwithin the meaning of Section 2(2) of the Act.2.By interrogating employees as to whether they had signedunioncards, by tellingemployees that those who signed union cards would be released, and by tellingemployees that the plant would be closed if the Union prevailed, the Respondenthas interfered with, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act and has thereby committed unfair labor-practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.1 Blue Flash Express, Inc,109 NLRB 591 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, the Trial Examiner recommends that Technical TapeCorporation, andW. Ralston and Co., Inc., Old Bridge, New Jersey, its officers,agents, successors,and assigns,shall:1.Cease and desist from interrogating employees as to whether they had signedunion cards, telling employees that those who signed union cards would be released,telling employees that the plant would be closed if the Union prevailed, or in anylike or related manner interfering with, restraining, or coercing employees in theexercise of their right to self organization, to bargain collectively through repre-sentatives of their own choosing, or to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection,or to refrain from any orall such activities, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a) Post at its plant in Old Bridge, New Jersey, copies of the notice attachedhereto marked "Appendix." 2Copies of said notice, to be furnished by the RegionalDirector for the Twenty-second Region, shall, upon being duly signed by theRespondent's representative, be posted by it immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are chstomarily posted.Reasonable steps shall be taken by the Respondent to inshre that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-second Region,inwriting,within 20 days from the receipt of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply herewith.3It is further recommended thatunlesswithin 20 days from the date of the serviceof this Intermediate Report and Recommended Order the Respondent notifies saidRegional Director that it will comply with the foregoing recommendations, theBoard issue an order requiring the Respondent to take the aforesaid action.2In the event that these recommendations be adopted by the Boaid, the words "A Deci-sion and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice In the event that this Order is enforced by a decree of a UnitedStates Court of Appeals, there shall be substituted for the words "Pursuant to a Decisionand Order" the words "Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order."3In the event that these Recommendations be adopted by the Board, this provision shallbemodified to read : "Notify the Regional Director for the Twenty-second Region, inwriting, within 10 days from the date of this Order, what steps the Respondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lationsAct, we hereby notify our employees that:WE WILL NOT tell our employees that those who sign union cards will bereleased, or tell our employees that the plant will be closed if the union prevails.WE WILL NOT coercively or unlawfully interrogate our employees regardingtheir union membership or activities.WE WILL NOT in any like manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist Milk Drivers and Dairy Employees Union Local No 338,Westchester County and Vicinity, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or any other labor organi-zation, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or all such activities.All our employees are free to become or to refrain from becoming or remainingmembers of Milk Drivers and Dairy Employees Union Local No 338. WestchesterCounty and Vicinity, International Brotherhood of Teamsters, Chauffeurs,Ware- LABORERS AND HOD CARRIERS UNION,LOCAL 65243housemen and Helpers of America,or any other labor organization,except to theextent that this right may be affected by an agreement in conformity with Section8(a)(3) of the Act.TECHNICAL TAPE CORPORATION, ANDW. RALSTON AND CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Laborers and Hod Carriers Union,Local 652, AFL-CIOandJimmie I. DavisandHood-River-Neill,a Joint Venture andInternational Hod Carriers'Building and Common Laborers'Union of America,Parties to the Contract.Case No. 21-CB-1544.January 5, 1962DECISION AND ORDEROn February 14, 1961, Trial Examiner Eugene K. Kennedy issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report, together with a supporting brief, whilethe General Counsel filed a brief in support of his position.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board 1 has considered the Inter-mediate Report, the exceptions 2 and briefs, and the entire record inthis case, and hereby concludes, for reasons hereinafter stated, thatthe complaint should be dismissed in its entirety, contrary to therecommendations of the Trial Examiner.'The Respondent's request for oral argument is denied as the record,including theexceptions and briefs,adequatelypresents the issues and positions of the parties'we find no meritin the Respondent's exceptionto the TrialExaminer's finding that theEmployer is engaged in commercewithin themeaning ofthe Act.Therecord shows thatthe Employer,a joint venture,was organized to install a pipeline in California for theSouthernCalifornia Gas Companyand Southern CountiesGas Company,for which itreceived in excess of $1 millionThe record further showsthat each ofthese gas com-panies purchasegoodsand materials in excess of $50,000 annually from out-of-Statesources,and that eachhas an annual gross business volume in excess of$250,000.Accord-ingly,we findthat the Employeris engaged in commerce, and that it will effectuate thepoliciesof the Act toassert jurisdiction hereinSiemens Mailing Service,122 NLRB 81.135 NLRB No. 7.